Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

RENTECH, INC.

AND

EACH OF THE INVESTORS LISTED ON THE SIGNATURE PAGES HERETO

Dated as of April 9, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I     Resale Shelf Registration

     1   

Section 1.1

  Resale Shelf Registration Statement      1   

Section 1.2

  Effectiveness Period      1   

Section 1.3

  Subsequent Shelf Registration      2   

Section 1.4

  Supplements and Amendments      2   

Section 1.5

  Subsequent Holder Notice      2   

Section 1.6

  Underwritten Offering      3   

Article II     Company Registration

     3   

Section 2.1

  Notice of Registration      3   

Section 2.2

  Underwriting      4   

Section 2.3

  Right to Terminate Registration      4   

Article III     Additional Provisions Regarding Registration Rights

     4   

Section 3.1

  Registration Procedures      4   

Section 3.2

  Limitation on Subsequent Registration Rights      6   

Section 3.3

  Expenses of Registration      6   

Section 3.4

  Information by Holders      6   

Section 3.5

  Rule 144 Reporting      7   

Section 3.6

  “Market Stand-Off” Agreement      7   

Section 3.7

  Insider Trading Policy      8   

Article IV     Indemnification

     8   

Section 4.1

  Indemnification by Company      8   

Section 4.2

  Indemnification by Holders      9   

Section 4.3

  Notification      10   

Section 4.4

  Contribution      10   

Article V     Transfer and Termination of Registration Rights

     11   

Section 5.1

  Transfer of Registration Rights      11   

Section 5.2

  Termination of Registration Rights      11   

Article VI     Miscellaneous

     11   

Section 6.1

  Counterparts      11   

Section 6.2

  Governing Law; Waiver of Jury Trial.      11   

Section 6.3

  Entire Agreement; No Third Party Beneficiary      12   

Section 6.4

  Expenses      12   

Section 6.5

  Notices      12   

 

i



--------------------------------------------------------------------------------

Section 6.6

  Successors and Assigns      13   

Section 6.7

  Headings      13   

Section 6.8

  Amendments and Waivers      13   

Section 6.9

  Interpretation; Absence of Presumption      14   

Section 6.10

  Severability      14   

Section 6.11

  Investors’ Representative      14   

Section 6.12

  Blackstone      15   

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of
April 9, 2014, by and among Rentech, Inc., a Colorado corporation (including its
successors and permitted assigns, the “Company”), each of the investors listed
on the signature pages hereto (each, an “Investor” and collectively, the
“Investors”) and GSO Capital Partners LP, a Delaware limited partnership, in its
capacity as the Investors’ Representative (the “Investors’ Representative”).
Capitalized terms used but not defined elsewhere herein are defined in Exhibit
A.

The Company has entered into a Subscription Agreement, dated as of the date
hereof (as amended from time to time, the “Subscription Agreement”), with each
of the Investors pursuant to which the Company is selling to the Investors, and
the Investors are purchasing from the Company, an aggregate of 100,000 shares of
the Series E Preferred Stock, which is convertible into shares of Common Stock.

As a condition to each of the parties’ obligations under the Subscription
Agreement, the Company and the Investors are entering into this Agreement for
the purpose of granting certain registration and other rights to the Investors.

In consideration of the premises and the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

ARTICLE I

RESALE SHELF REGISTRATION

Section 1.1 Resale Shelf Registration Statement. Subject to the other applicable
provisions of this Agreement, the Company shall use its reasonable best efforts
to file within three (3) months of the date hereof a registration statement
covering the sale or distribution from time to time by the Holders, on a delayed
or continuous basis pursuant to Rule 415 of the Securities Act of all of the
Registrable Securities on Form S-3 (except if the Company is not then eligible
to register for resale the Registrable Securities on Form S-3, then such
registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by such Holders in
accordance with any reasonable method of distribution elected by the Holders)
(the “Resale Shelf Registration Statement”)and shall use its reasonable best
efforts to cause such Resale Shelf Registration to be declared effective by the
Commission as promptly as practicable after the filing thereof, but in any event
prior to the six (6) month anniversary of the date of this Agreement.

Section 1.2 Effectiveness Period. Once declared effective, the Company shall,
subject to the other applicable provisions of this Agreement, use its reasonable
best efforts to cause the Resale Shelf Registration Statement to be continuously
effective and usable until such time as there are no longer any Registrable
Securities (the “Effectiveness Period”).

 

1



--------------------------------------------------------------------------------

Section 1.3 Subsequent Shelf Registration. If any Shelf Registration ceases to
be effective under the Securities Act for any reason at any time during the
Effectiveness Period, the Company shall use its reasonable best efforts to
promptly cause such Shelf Registration to again become effective under the
Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf Registration), and in any event shall
within thirty (30) days of such cessation of effectiveness, amend such Shelf
Registration in a manner reasonably expected to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration or, file an
additional registration statement (a “Subsequent Shelf Registration”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by Holders thereof of
all securities that are Registrable Securities as of the time of such filing. If
a Subsequent Shelf Registration is filed, the Company shall use its reasonable
best efforts to (a) cause such Subsequent Shelf Registration to become effective
under the Securities Act as promptly as is reasonably practicable after such
filing, but in no event later than the date that is ninety (90) days after such
Subsequent Shelf Registration is filed and (b) keep such Subsequent Shelf
Registration (or another Subsequent Shelf Registration) continuously effective
until the end of the Effectiveness Period. Any such Subsequent Shelf
Registration shall be a Registration Statement on Form S-3 to the extent that
the Company is eligible to use such form. Otherwise, such Subsequent Shelf
Registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by such Holders in
accordance with any reasonable method of distribution elected by the Investors’
Representative.

Section 1.4 Supplements and Amendments. The Company shall supplement and amend
any Shelf Registration if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration if required by the Securities Act or as reasonably requested by the
Investors’ Representative.

Section 1.5 Subsequent Holder Notice. If a Person becomes a Holder of
Registrable Securities after a Shelf Registration becomes effective under the
Securities Act, the Company shall, as promptly as is reasonably practicable
following delivery of written notice to the Company of such Person becoming a
Holder and requesting for its name to be included as a selling securityholder in
the prospectus related to the Shelf Registration (a “Subsequent Holder Notice”):

(a) if required and permitted by applicable law, file with the Commission a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration so that such Holder is named as a selling securityholder in the
Shelf Registration and the related prospectus in such a manner as to permit such
Holder to deliver a prospectus to purchasers of the Registrable Securities in
accordance with applicable law; provided, however, that the Company shall not be
required to file more than one post-effective amendment or a supplement to the
related prospectus for such purpose in any 45-day period;

(b) if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration, use its reasonable best
efforts to cause such post-effective amendment to become effective under the
Securities Act as promptly as is reasonably practicable, but in any event by the
date that is ninety (90) days after the date such post-effective amendment is
required by Section 1.5(a) to be filed; and

 

2



--------------------------------------------------------------------------------

(c) notify such Holder as promptly as is reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 1.5(a).

Section 1.6 Underwritten Offering. The Investors’ Representative (at the request
of Holders of a majority of the Registrable Securities) may on up to two
(2) occasions after the Resale Shelf Registration Statement becomes effective
deliver a written notice to the Company (the “Underwritten Offering Notice”)
specifying that the sale of some or all of the Registrable Securities subject to
the Shelf Registration, not to be less than fifty million dollars ($50,000,000)
offering amount of Registrable Securities, is intended to be conducted through
an underwritten offering (the “Underwritten Offering”). In the event of an
Underwritten Offering:

(a) The Company and the Investors’ Representative shall mutually select the
managing underwriter or underwriters to administer the Underwritten Offering.

(b) Notwithstanding any other provision of this Section 1.6, if the managing
underwriter or underwriters of a proposed Underwritten Offering advises the
Board of Directors of the Company that in its or their opinion the number of
Registrable Securities requested to be included in such Underwritten Offering
exceeds the number which can be sold in such Underwritten Offering in light of
market conditions, the Registrable Securities shall be included on a pro rata
basis upon the number of securities that each Holder shall have requested to be
included in such offering. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the managing underwriter or underwriters.

ARTICLE II

COMPANY REGISTRATION

Section 2.1 Notice of Registration. If at any time or from time to time the
Company shall determine to file a registration statement for an underwritten
public offering of its Common Stock (for the avoidance of doubt, the following
will not apply to any registration statement filed on a Form S-4, Form S-8 or
any successor forms), the Company will:

(a) promptly give to the Investors’ Representative written notice thereof; and

(b) subject to Section 2.2, include in such registration and underwritten
offering (and any related qualification under blue sky laws or other compliance)
all the Registrable Securities specified in a written request or requests made
within ten (10) days after receipt of such written notice from the Company by
the Investors’ Representative (on behalf of the applicable Holders).

 

3



--------------------------------------------------------------------------------

Section 2.2 Underwriting. The right of any Holder to registration pursuant to
Section 1.6 or this Article II shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of Registrable Securities
in the underwriting to the extent provided herein. Each Holder proposing to
distribute its securities through such underwriting shall (together with the
Company and the other holders distributing their securities through such
underwriting) enter into and perform such Holder’s obligations under an
underwriting agreement with the managing underwriter selected for such
underwriting by the Company or by the shareholders of the Company who have the
right to select the underwriters (such underwriting agreement to be in the form
negotiated by the Company or such shareholders, as the case may be).
Notwithstanding any other provision of this Article II, if the managing
underwriter or underwriters of a proposed underwritten offering with respect to
which Holders of Registrable Securities have exercised their piggyback
registration rights advise the Board of Directors of the Company that in its or
their opinion the number of Registrable Securities requested to be included in
the offering thereby and all other securities proposed to be sold in the
offering exceeds the number which can be sold in such underwritten offering in
light of market conditions, the Registrable Securities and such other securities
to be included in such underwritten offering shall be allocated, (a) first,
(i) in the event such offering was initiated by the Company, up to the total
number of securities that the Company has requested to be included in such
registration and (ii) in the event such offering was initiated by the holders of
securities (other than the Holders) who have exercised their demand registration
rights, up to the total number of securities that such holders of such
securities have requested to be included in such offering, (b) second, and only
if all the securities referred to in clause (a) have been included, up to the
total number of securities that the Holders and other holders of securities that
have contractual rights to be included in such registration have requested to be
included in such offering (pro rata based upon the number of securities that
each of them shall have requested to be included in such offering) and
(c) third, and only if all the securities referred to in clause (b) have been
included, all other securities proposed to be included in such offering that, in
the opinion of the managing underwriter or underwriters can be sold without
having such adverse effect. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the managing underwriter or underwriters. Any securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration.

Section 2.3 Right to Terminate Registration. The Company or the holders of
securities who have caused a registration statement to be filed as contemplated
by this Article II, as the case may be, shall have the right to have any
registration initiated by it or them under this Article II terminated or
withdrawn prior to the effectiveness thereof, whether or not any Holder has
elected to include securities in such registration.

ARTICLE III

ADDITIONAL PROVISIONS REGARDING REGISTRATION RIGHTS

Section 3.1 Registration Procedures. In the case of each registration effected
by the Company pursuant to Article I or II, the Company will keep the Investors’
Representative reasonably informed as to the status thereof and, at its expense,
the Company will:

(a) prepare and file with the Commission a registration statement with respect
to such securities in accordance with the applicable provisions of this
Agreement;

(b) prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to such registration statement and
the prospectus used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement and as
may be necessary to keep the registration statement continuously effective for
the period set forth in this Agreement;

 

4



--------------------------------------------------------------------------------

(c) furnish to the Investors’ Representative and to the Holders’ legal counsel
copies of the registration statement proposed to be filed, and provide the
Investors’ Representative and such legal counsel the reasonable opportunity to
review and comment on such registration statement;

(d) furnish to the Investors’ Representative and to the underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus and final prospectus as the Investors’
Representative or such underwriters may reasonably request in order to
facilitate the public offering of such securities;

(e) use reasonable best efforts to notify the Investors’ Representative at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act of the Company’s knowledge of the happening of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing, and, subject to Section 3.1(j), at the request of the Investors’
Representative, prepare promptly and furnish to the Investors’ Representative a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the purchaser
of such shares, such prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or incomplete in the
light of the circumstances then existing;

(f) use reasonable best efforts to register and qualify the securities covered
by such registration statement under such other securities or blue sky laws of
such jurisdictions as shall be reasonably requested by the Investors’
Representative; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions;

(g) in the event that the Registrable Securities are being offered in an
underwritten public offering, enter into and perform its obligations under an
underwriting agreement in accordance with the applicable provisions of this
Agreement;

(h) use reasonable best efforts to furnish, on the date that such Registrable
Securities are delivered to the underwriters for sale, if such securities are
being sold through underwriters, (i) an opinion, dated as of such date, of the
legal counsel representing the Company for the purposes of such registration, in
form and substance as is customarily given to underwriters in an underwritten
public offering, addressed to the underwriters, if any, and (ii) a letter dated
as of such date, from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters; and

 

5



--------------------------------------------------------------------------------

(i) notwithstanding any other provision of this Agreement, if the Board of
Directors of the Company has determined in good faith that the disclosure
necessary for continued use of the prospectus and registration statement by the
Holders could be materially detrimental to the Company, the Company shall have
the right not to file or not to cause the effectiveness of any registration
covering any Registrable Securities and to suspend the use of the prospectus and
the registration statement covering any Registrable Security for such period of
time as its use would be materially detrimental to the Company by delivering
written notice of such suspension to the Investors’ Representative; provided,
however, that in any 12-month period the Company may exercise the right to such
suspension not more than once. From and after the date of a notice of suspension
under this Section 3.1(j), each Holder agrees not to use the prospectus or
registration statement until the earlier of (i) notice from the Company that
such suspension has been lifted or (ii) the day following the ninetieth
(90th) day of suspension within any 12-month period.

Section 3.2 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Company shall not enter into any agreement granting any holder
or prospective holder of any securities of the Company registration rights with
respect to such securities that conflict with the rights granted to the Holders
herein, without the prior written consent of the Investors’ Representative. It
is agreed that the granting of pro rata registration rights to any other
investor in the Company shall not be considered to conflict with the rights
granted to the Holders herein.

Section 3.3 Expenses of Registration. All Registration Expenses incurred in
connection with any registration pursuant to Article I or II shall be borne by
the Company. All Selling Expenses relating to securities registered on behalf of
the Holders shall be borne by the Holders of the registered securities included
in such registration.

Section 3.4 Information by Holders. The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders and their Affiliates, the
Registrable Securities held by them and the distribution proposed by such Holder
or Holders and their Affiliates as the Company may reasonably request in writing
and as shall be required in connection with any registration, qualification or
compliance referred to in this Agreement. It is understood and agreed that the
obligations of the Company under Article I or II are conditioned on the timely
provisions of the foregoing information by such Holder or Holders and, without
limitation of the foregoing, will be conditioned on compliance by such Holder or
Holders with the following:

(a) such Holder or Holders will, and will cause their respective Affiliates to,
cooperate with the Company in connection with the preparation of the applicable
registration statement, and for so long as the Company is obligated to keep such
registration statement effective, such Holder or Holders will and will cause
their respective Affiliates to, provide to the Company, in writing and in a
timely manner, for use in such registration statement (and expressly identified
in writing as such), all information regarding themselves and their respective
Affiliates and such other information as may be required by applicable law to
enable the Company to prepare such registration statement and the related
prospectus covering the applicable Registrable Securities owned by such Holder
or Holders and to maintain the currency and effectiveness thereof;

 

6



--------------------------------------------------------------------------------

(b) during such time as such Holder or Holders and their respective Affiliates
may be engaged in a distribution of the Registrable Securities, such Holder or
Holders will, and they will cause their Affiliates to, comply with all laws
applicable to such distribution, including Regulation M promulgated under the
Exchange Act, and, to the extent required by such laws, will, and will cause
their Affiliates to, among other things: (i) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such laws; (ii) distribute the Registrable Securities acquired by it solely in
the manner described in the applicable registration statement; and (iii) if
required by applicable law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree;

(c) such Holder or Holders shall, and they shall cause their respective
Affiliates to, permit the Company and its representatives and agents to examine
such documents and records and will supply in a timely manner any information as
they may be reasonably request to provide in connection with the offering or
other distribution of Registrable Securities by such Holder or Holders; and

(d) on receipt of written notice from the Company of the happening of any of the
events specified in Section 3.1(i), or that requires the suspension by such
Holder or Holders and their respective Affiliates of the distribution of any of
the Registrable Securities owned by such Holder or Holders, then such Holders
shall, and they shall cause their respective Affiliates to, cease offering or
distributing the Registrable Securities owned by such Holder or Holders until
the offering and distribution of the Registrable Securities owned by such Holder
or Holders may recommence in accordance with the terms hereof and applicable
law.

Section 3.5 Rule 144 Reporting. With a view to making available the benefits of
Rule 144 to the Holders, the Company agrees that, for so long as a Holder owns
Registrable Securities, the Company will to the extent reasonably practicable
under the circumstances:

(a) file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(b) so long as a Holder owns any Restricted Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act.

Section 3.6 “Market Stand-Off” Agreement. The Holders shall not sell, transfer,
make any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale with
respect to, any Common Stock (or other securities of the Company) held by the
Holders (other than those included in the registration) for a period specified
by the representatives of the managing underwriter or underwriters of Common
Stock (or other securities of the Company convertible into Common Stock) not to
exceed ten (10) days prior and ninety (90) days following any registered public
sale of securities by the Company in which the Company gave the Holders an
opportunity to participate in accordance with Article II. Each of the Holders
also shall execute and deliver any “lock-up” agreement reasonably requested by
the representatives of the underwriters.

 

7



--------------------------------------------------------------------------------

Section 3.7 Insider Trading Policy. So long as the Holders or their Affiliates
have the right to appoint or nominate any members to the Board of Directors of
the Company, the Holders shall, and shall cause their Affiliates, to comply with
the Company’s insider trading policy, including by not trading in the Company’s
securities during any “black-out” or “closed window” imposed thereunder.

ARTICLE IV

INDEMNIFICATION

Section 4.1 Indemnification by Company. To the extent permitted by applicable
law, the Company will, with respect to any Registrable Securities as to which
registration or qualification or compliance under applicable “blue sky” laws has
been effected pursuant to this Agreement, indemnify each Holder, each Holder’s
current and former officers, directors, partners and members, and each Person
controlling such Holder within the meaning of Section 15 of the Securities Act,
and each underwriter thereof, if any, and each Person who controls any such
underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Company Indemnified Parties”), against all expenses, claims,
losses, damages and liabilities, joint or several, (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by the Company of any rule or regulation promulgated under the
Securities Act, Exchange Act or state securities laws applicable to the Company
in connection with any such registration, and the Company will reimburse each of
the Company Indemnified Parties for any reasonable legal and any other expenses
reasonably incurred in connection with investigating, preparing or defending any
such claim, loss, damage, liability or action, as such expenses are incurred.
The indemnity agreement contained in this Section 10(a) shall not apply to
amounts paid in settlement of any loss, claim, damage, liability or action if
such settlement is effected without the prior written consent of the Company
(which consent shall not be unreasonably withheld or delayed), nor shall the
Company be liable to a Holder in any such case for any such loss, claim, damage,
liability or action (a) to the extent that it arises out of or is based upon a
violation or alleged violation of any state or federal law (including any claim
arising out of or based on any untrue statement or alleged untrue statement or
omission or alleged omission in the registration statement or prospectus) which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by or on behalf of any
Holder or (b) in the case of a sale directly by a Holder of Registrable
Securities (including a sale of such Registrable Securities through any
underwriter retained by such Holder engaging in a distribution solely on behalf
of such Holder), such untrue statement or alleged untrue statement or omission
or alleged omission was corrected in a final or amended prospectus, and such
Holder failed to deliver a copy of the final or amended prospectus at or prior
to the confirmation of the sale of the Registrable Securities to the Person
asserting any such loss, claim, damage or liability in any case in which such
delivery is required by the Securities Act.

 

8



--------------------------------------------------------------------------------

Section 4.2 Indemnification by Holders. To the extent permitted by applicable
law, each Holder will, if Registrable Securities held by such Holder are
included in the securities as to which such registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly, the Company, each of its directors, officers,
partners and members, each underwriter, if any, of the Company’s securities
covered by such a registration, each Person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, and each
other Holder and each of such Holder’s officers, directors, partners and members
and each Person controlling such Holder within the meaning of Section 15 of the
Securities Act (collectively, the “Holder Indemnified Parties”), against all
expenses, claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by such Holder of any rule or regulation promulgated under the
Securities Act, Exchange Act or state securities law applicable to such Holder,
and will reimburse each of the Holder Indemnified Parties for any reasonable
legal or any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, as such expenses are incurred, in each case to the extent, but only to
the extent, that such untrue statement (or alleged untrue statement) or omission
(or alleged omission) is made in such registration statement, prospectus,
offering circular or other document in reliance upon and in conformity with
written information furnished to the Company by such Holder and stated to be
specifically for use therein, provided, however, that in no event shall any
indemnity under this Section 10(b) payable by a Holder exceed the amount by
which the net proceeds actually received by such Holder from the sale of
Registrable Securities included in such registration exceeds the amount of any
other losses, expenses, settlements, damages, claims and liabilities that such
Holder has been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission or violation. The indemnity agreement
contained in this Section 10(b) shall not apply to amounts paid in settlement of
any loss, claim, damage, liability or action if such settlement is effected
without the prior written consent of the applicable Holder (which consent shall
not be unreasonably withheld or delayed), nor shall the Holder be liable for any
such loss, claim, damage, liability or action where such untrue statement or
alleged untrue statement or omission or alleged omission was corrected in a
final or amended prospectus, and the Company or the underwriters failed to
deliver a copy of the final or amended prospectus at or prior to the
confirmation of the sale of the Registrable Securities to the Person asserting
any such loss, claim, damage or liability in any case in which such delivery is
required by the Securities Act

 

9



--------------------------------------------------------------------------------

Section 4.3 Notification. Each party entitled to indemnification under this
Article IV (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom, provided, however, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not unreasonably be withheld or delayed), and the Indemnified Party may
participate in such defense at such party’s expense; provided, further, however,
that an Indemnified Party (together with all other Indemnified Parties) shall
have the right to retain one (1) separate counsel, with the reasonable fees and
expenses to be paid by the Indemnifying Party, if representation of such
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to conflicting interests between such Indemnified Party and
any other party represented by such counsel in such proceeding. The failure of
any Indemnified Party to give notice as provided herein shall relieve the
Indemnifying Party of its obligations under this Article IV, only to the extent
that, the failure to give such notice is materially prejudicial or harmful to an
Indemnifying Party’s ability to defend such action. No Indemnifying Party, in
the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. The indemnity agreements
contained in this Article IV shall not apply to amounts paid in settlement of
any loss, claim, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article IV shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have.

Section 4.4 Contribution. If the indemnification provided for in this Article IV
is held by a court of competent jurisdiction to be unavailable to an Indemnified
Party, other than pursuant to its terms, with respect to any claim, loss,
damage, liability or action referred to therein, then, subject to the
limitations contained in Article IV, the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such claim, loss,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and the Indemnified
Party on the other in connection with the actions that resulted in such claims,
loss, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact related to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 4.4 were based
solely upon the number of entities from whom contribution was requested or by
any other method of allocation which does not take account of the equitable
considerations referred to above in this Section 4.4. In no event shall any
Holder’s contribution obligation under this Section 4.4 exceed the amount by
which the net proceeds actually received by such Holder from the sale of
Registrable Securities included in such registration exceeds the amount of any
other losses, expenses, settlements, damages, claims and liabilities that such
Holder has been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission or violation. No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

10



--------------------------------------------------------------------------------

ARTICLE V

TRANSFER AND TERMINATION OF REGISTRATION RIGHTS

Section 5.1 Transfer of Registration Rights. Any rights to cause the Company to
register securities granted to a Holder under this Agreement may be transferred
or assigned to (a) any Person in connection with a Transfer (as defined in the
Subscription Agreement) of Series E Preferred Stock to such Person in a Transfer
permitted by Section 4.2(a) of the Subscription Agreement or (b) to any
Permitted Transferee in connection with any Transfer of Registrable Securities
to such Permitted Transferee; provided, however, that, in each case, (i) prior
written notice of such assignment of rights is given to the Company, and
(ii) such Person or Permitted Transferee, as applicable, agrees in writing to be
bound by, and subject to, this Agreement as a “Holder” pursuant to a written
instrument in form and substance reasonably acceptable to the Company.

Section 5.2 Termination of Registration Rights. The rights of any particular
Holder to cause the Company to register securities under Articles I and II shall
terminate with respect to such Holder upon the date upon which such Holder no
longer holds any Registrable Securities.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
will become effective when one or more counterparts have been signed by a party
and delivered to the other parties. Copies of executed counterparts transmitted
by telecopy, telefax or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 6.1,
provided that receipt of copies of such counterparts is confirmed.

Section 6.2 Governing Law; Waiver of Jury Trial.

(a) This Agreement and any disputes arising hereunder or controversies related
hereto shall be governed by and construed in accordance with the internal laws
of the State of New York that apply to contracts made and performed entirely
within such state.

(b) Each of the parties hereto irrevocably (i) submits to the exclusive
jurisdiction of any court of the State of New York located in New York County or
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of this Agreement
(each a “Proceeding”), (ii) agrees that service of any process, summons, notice
or document in accordance with Section 6.5 shall be effective service of process
for any Proceeding brought against such party; (iii) irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of or relating to this Agreement in any such court; (iv) agrees that
all claims in respect of any Proceeding may be heard and determined in any such
court; and (v) agrees not to commence any Proceeding other than in such court,
and waive, to the fullest extent permitted by applicable law, any claim that any
such Proceeding is brought in an inconvenient forum.

 

11



--------------------------------------------------------------------------------

(c) To the extent that any party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself, or to such Person’s
property, each such party hereto hereby irrevocably waives such immunity in
respect of such Person’s obligations with respect to this Agreement.

(d) Waiver of Jury Trial. EACH PARTY HERETO, FOR ITSELF AND ITS AFFILIATES,
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

Section 6.3 Entire Agreement; No Third Party Beneficiary. This Agreement and the
Related Agreements (as defined in the Subscription Agreement) contain the entire
agreement by and among the parties with respect to the subject matter hereof and
all prior negotiations, writings and understandings relating to the subject
matter of this Agreement. Except as provided in Article IV, this Agreement is
not intended to confer upon any Person not a party hereto (or their successors
and permitted assigns) any rights or remedies hereunder.

Section 6.4 Expenses. Except as provided in Section 3.3, all fees, costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including accounting and legal fees shall be paid by the
party incurring such expenses.

Section 6.5 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (a) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (b) if sent by nationally
recognized overnight air courier, one (1) business day after mailing; (c) if
sent by facsimile transmission, when transmitted and receipt is confirmed;
(d) if sent by e-mail transmission, with a copy sent on the same day in the
manner provided in Section 6.5(a), (b) or (c), when transmitted and receipt is
confirmed; and (e) if otherwise actually personally delivered, when delivered,
provided, that such notices, requests, demands and other communications are
delivered to the address set forth below, or to such other address as any Party
shall provide by like notice to the other Parties to this Agreement:

If to the Company, to:

Rentech, Inc.

10877 Wilshire Boulevard, Suite 600

Los Angeles, CA 90024

Fax No.: (310) 208-7165

E-mail: dcohrs@rentk.com

Attention: Dan J. Cohrs

 

12



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Fax No.: (650) 463-2600

E-mail: tony.richmond@lw.com

Attention: Anthony J. Richmond

If to a Purchaser, to:

GSO Capital Partners LP 3

45 Park Avenue, 31st Floor

New York, NY 10154

Fax No.: (646) 455-4124 and (646) 455-4138

E-mail: marisa.beeney@gsocap.com and patrick.fleury@gsocap.com

Attention: Marisa Beeney and Patrick Fleury

with a copy to:

Vinson & Elkins LLP

666 Fifth Avenue

26th Floor

New York, NY 10103

Fax No.: (917) 849-5367

E-mail: mswidler@velaw.com and rseber@velaw.com

Attention: Michael J. Swidler and Robert Seber

Section 6.6 Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Except as provided in Section 5.1, no assignment of this
Agreement or of any rights or obligations hereunder may be made by any party
hereto without the prior written consent of the other parties hereto; provided,
however, that the Investors’ Representative may provide any such consent on
behalf of the Holders. Any purported assignment or delegation in violation of
this Agreement shall be null and void ab initio.

Section 6.7 Headings. The Section, Article and other headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

Section 6.8 Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the Company
and the Investors’ Representative. Any party hereto may, only by an instrument
in writing, waive compliance by any other party or parties hereto with any term
or provision hereof on the part of such other party or parties hereto to be
performed or complied with; provided that the Investors’ Representative may
execute such waivers on behalf of any Investor. No failure or delay of any party
in exercising any right or remedy hereunder shall operate as a waiver thereof,
nor will any single or partial exercise of any right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power. The waiver by any party hereto of a breach of any term or provision
hereof shall not be construed as a waiver of any subsequent breach. The rights
and remedies of the parties hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have hereunder.

 

13



--------------------------------------------------------------------------------

Section 6.9 Interpretation; Absence of Presumption.

(a) For the purposes hereof: (i) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires; (ii) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section and paragraph references are to the
Sections and paragraphs in this Agreement unless otherwise specified; (iii) the
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless the context otherwise requires or
unless otherwise specified; and (iv) the word “or” shall not be exclusive.

(b) With regard to each and every term and condition of this Agreement, the
parties hereto understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and if at any time the parties hereto desire
or are required to interpret or construe any such term or condition, no
consideration will be given to the issue of which party hereto actually
prepared, drafted or requested any term or condition of this Agreement.

Section 6.10 Severability. Any provision hereof that is held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof,
provided, however, that the parties will attempt in good faith to reform this
Agreement in a manner consistent with the intent of any such ineffective
provision for the purpose of carrying out such intent.

Section 6.11 Investors’ Representative.

(a) Each Investor hereby consents to (i) the appointment of GSO Capital Partners
LP as the Investors’ Representative hereunder and as the attorney-in-fact for
and on behalf of such Investor, and (ii) the taking by the Investors’
Representative of any and all actions and the making of any decisions required
or permitted by, or with respect to, this Agreement and the transactions
contemplated hereby, including, without limitation, (A) the exercise of the
power to agree to execute any consents under this Agreement and all other
documents contemplated hereby and (B) to take all actions necessary in the
judgment of the Investors’ Representative for the accomplishment of the
foregoing and all of the other terms, conditions and limitations of this
Agreement and the transactions contemplated hereby.

(b) Each Investor shall be bound by the actions taken by the Investors’
Representative exercising the rights granted to it by this Agreement or the
other documents contemplated by this Agreement, and the Company shall be
entitled to rely on any such action or decision of the Investors’
Representative.

(c) If the Investors’ Representative shall resign or otherwise be unable to
fulfill its responsibilities hereunder, the Investors shall appoint a new
Investors’ Representative as soon as reasonably practicable by written consent
of Holders of a majority of the then outstanding Registrable Securities by
sending notice and a copy of the duly executed written consent appointing such
new Investors’ Representative to the Company.

 

14



--------------------------------------------------------------------------------

Section 6.12 Blackstone. Notwithstanding anything to the contrary set forth in
this Agreement, none of the terms or provisions of this Agreement shall in any
way limit the activities of The Blackstone Group L.P. or any of its business
units other than those within its credit business segment.

(Signature pages follow)

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

COMPANY: RENTECH, INC. By:  

/s/ Dan J. Cohrs

  Name: Dan J. Cohrs   Title: Chief Financial Officer and Executive Vice
President

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

INVESTORS’ REPRESENTATIVE:       GSO CAPITAL PARTNERS LP       By:  

/s/ Marisa J. Beeney

       

Name: Marisa J. Beeney

Title: Authorized Signatory

      INVESTORS:       GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD.    
STEAMBOAT CREDIT OPPORTUNITIES MASTER FUND LP By:   GSO Capital Partners LP, its
investment advisor     By:   GSO Capital Partners LP, its Investment Manager By:
 

/s/ Marisa J. Beeney

    By:  

/s/ Marisa J. Beeney

 

Name: Marisa J. Beeney

Title: Authorized Signatory

     

Name: Marisa J. Beeney

Title: Authorized Signatory

GSO SPECIAL SITUATIONS FUND LP     GSO COASTLINE CREDIT PARTNERS LP By:   GSO
Capital Partners LP, its investment advisor     By:   GSO Capital Partners LP,
its Investment Manager By:  

/s/ Marisa J. Beeney

    By:  

/s/ Marisa J. Beeney

 

Name: Marisa J. Beeney

Title: Authorized Signatory

     

Name: Marisa J. Beeney

Title: Authorized Signatory

GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP     GSO CACTUS CREDIT
OPPORTUNITIES FUND LP By:   GSO Capital Partners LP, as Investment Manager    
By:   GSO Cactus Credit Opportunities Associates LLC, its general partner By:  

/s/ Marisa J. Beeney

    By:  

/s/ Marisa J. Beeney

 

Name: Marisa J. Beeney

Title: Authorized Signatory

     

Name: Marisa J. Beeney

Title: Authorized Signatory

GSO CREDIT-A PARTNERS LP     GSO AIGUILLE DES GRANDS MONTETS FUND II LP By:  
GSO Capital Partners LP, its Investment Manager     By:   GSO Capital Partners
LP as Attorney-in-Fact By:  

/s/ Marisa J. Beeney

    By:  

/s/ Marisa J. Beeney

 

Name: Marisa J. Beeney

Title: Authorized Signatory

     

Name: Marisa J. Beeney

Title: Authorized Signatory

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

1. The following capitalized terms have the meanings indicated:

“Affiliate” of any Person means any Person, directly or indirectly, controlling,
controlled by or under common control with such Person.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s common stock, par value $.01 per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.

“GSO” means GSO Capital Partners LP and any of its Affiliates that operate under
the credit business segment of The Blackstone Group L.P.

“Holder” means (a) any Investor holding Registrable Securities and (b) any
Person to whom the rights under this Agreement have been transferred in
accordance with Section 5.1.

“Permitted Transferee” means a controlled, managed or subadvised investment fund
or account of GSO.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
legal entity, or any government or governmental agency or authority.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

“Registration Expenses” means all (a) expenses incurred by the Company in
complying with Articles I and II, including, without limitation, all
registration, qualification, listing and filing fees, printing expenses, escrow
fees, fees and disbursements of counsel for the Company, blue sky fees and
expenses, and the expense of any special audits incident to or required by any
such registration and (b) reasonable, documented fees and expenses of one
outside legal counsel to all Holders retained in connection with registrations
contemplated hereby (in an aggregate amount not to exceed twenty five thousand
dollars ($25,000) per registration); provided, however, that Registration
Expenses shall not be deemed to include any Selling Expenses.

“Registrable Securities” means (a) any shares of Common Stock actually issued
upon conversion of the Series E Preferred Stock, and (b) any Common Stock or
other securities actually issued in respect of the securities described in
clause (a) above, or this clause (b) upon any stock split, stock dividend,
recapitalization, reclassification, merger, consolidation or similar event;
provided, however, that the securities described in clauses (a) and (b) above
shall only be treated as Registrable Securities until the earliest of: (i) the
date on which such security has been registered under the Securities Act and
disposed of in accordance with an effective Registration Statement relating
thereto; (ii) the date on which such security has been sold pursuant to Rule 144
and the security is no longer a Restricted Security; (iii) the date on which
(x) the Holder of the Registrable Securities beneficially owns less than 4% of
the Common Stock and (y) all Registrable Securities owned by the Holder thereof
may be resold without volume or other restrictions during any and all
three-month periods pursuant to Rule 144; or (iv) the date on which such
security is transferred in a transaction pursuant to which the registration
rights are not also assigned in accordance with Section 5.1.

 

A-1



--------------------------------------------------------------------------------

“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 4.3(a) of the Subscription Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder or any similar federal statute and the rules
and regulations of the Commission thereunder, all as the same shall be in effect
at the time.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders, and
the fees and expenses of any counsel to the Holders (other than such fees and
expenses included in Registration Expenses).

“Series E Preferred Stock” means the Company’s Series E Convertible Preferred
Stock, par value $10.00 per share.

“Shelf Registration” means the Resale Shelf Registration or a Subsequent Shelf
Registration, as applicable.

2. The following terms are defined in the Sections of the Agreement indicated:

INDEX OF TERMS

 

Term

   Section  

Agreement

     Preamble   

Company

     Preamble   

Company Indemnified Parties

     Section 4.1   

Effectiveness Period

     Section 1.2   

Holder Indemnified Parties

     Section 4.2   

Indemnified Party

     Section 4.3   

Indemnifying Party

     Section 4.3   

Investors

     Preamble   

Proceeding

     Section 6.2(b)   

Purchasers’ Representative

     Preamble   

Resale Shelf Registration Statement

     Section 1.1   

Subscription Agreement

     Preamble   

Subsequent Holder Notice

     Section 1.5   

Subsequent Shelf Registration

     Section 1.3   

Underwritten Offering

     Section 1.6   

Underwritten Offering Notice

     Section 1.6   

 

A-2